Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Walker on 2/10/2022.
The application has been amended as follows: 
Claims 17-20 should be canceled.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
Figs. 5A/B should identify the signals from signal generators 413 and 414 are identified as “Osc1” and should be corrected to “Osc3” and “Osc4”, respectively.
In Fig. 6 the label is spelled “freguency” and should be corrected to - - frequency - -.  
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-16 are allowed.
Regarding claims 1 and 11, the closest related prior art is Ohira et al. US 2018/0154926 which teaches a rotation sensing apparatus comprising: a detected part comprising a first pattern portion with 
Ohira fails to teach a rotation information calculation circuit configured to compensate for nonlinearity of a differential signal generated by a difference between the first oscillation signal and the second oscillation signal, in response to an oscillation signal corresponding to one of a maximum frequency and a minimum frequency, from among the first oscillation signal, the second oscillation signal, the third oscillation signal, and the fourth oscillation signal, in combination with all other limitations of claims 1 and 11, respectively. The claimed subject matter is best described in reference to Figs. 9A/B, 10A/B and 11A/B and paras. [0115]-[0132] of the pending specification. While the claim recites “a maximum frequency” and “minimum frequency”, one of ordinary skill in the art would be likely be inclined to interpret the limitation in terms of a frequency as measured in Hertz. As best understood by the examiner, in view of the limitations as claimed and the disclosure, the limitations more reasonably correspond to an amplitude measurement (e.g. as measured as a voltage amplitude). The examiner confirmed the interpretation with the applicant which was discussed in the Examiner Interview Summary Record filed on 12/22/2021.
Claims 2-10 and 12-16, definite and enabled by the specification, are allowed through a dependence on one of allowed claims 1 and 11. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868